DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, and 10-12 of U.S. Patent No. 11,114,490. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-8, and 10-12 of U.S. Patent No. 11,114,490 disclose all limitations of claims 1-10 and 12-19 of the instant applications. The wording “light reflective member” and “light blocking member” refers to a same element that does not allow transmission of light. 
17/409,254
U.S. Patent No. 11,114,490
1. A light receiving element, comprising:
an on-chip lens;
a wiring layer; and
a semiconductor layer disposed between the on-chip lens and the wiring layer,
wherein the semiconductor layer includes:

a photodiode;
a first transfer transistor that transfers electric charge from the photodiode to a first charge storage portion; and
a second transfer transistor that transfers electric charge from the photodiode to a second charge storage portion,





wherein the wiring layer has at least one layer including a light blocking member, and
wherein the light blocking member is disposed to overlap with the photodiode in a plan view.
2. The light receiving element according to claim 1, wherein the photodiode is disposed between the first transfer transistor and the second transfer transistor in a cross-sectional view.
3. The light receiving element of claim 1, wherein the first and second transfer transistors are disposed directly under the on-chip lens.
4. The light receiving element of claim 1, wherein the first and second charge storage portions are disposed directly under the on-chip lens.
5. The light receiving element according to
claim 1, wherein the semiconductor layer further includes:
a first additional capacitor;
a first switch transistor that connects the first additional capacitor to the first charge storage portion;
a second additional capacitor; and
a second switch transistor that connects the second additional capacitor to the second charge storage portion.
6. The light receiving element according to
claim 5, wherein the first additional capacitor and the second additional capacitor include a wiring capacitor of the wiring layer.
7. The light receiving element according to claim 5, wherein the wiring layer includes a layer in which the light blocking member is formed, and a layer in which the wiring capacitor is formed, and the wiring capacitor is formed in a layer farther from the semiconductor layer than the light blocking
member.
8. The light receiving element according to
claim 1, wherein the light blocking member includes two layers.
9. The light receiving element according to
claim 1, further comprising: an interpixel light blocking film at a pixel boundary portion of the semiconductor layer.
10. The light receiving element according to
claim 1, wherein a region of the semiconductor layer located above the photodiode is a moth-eye structure in which
minute concavities and convexities are formed.
12. A light receiving element, comprising:
an on-chip lens;

a wiring layer; and
a semiconductor layer disposed between the on-chip lens and the wiring layer,
wherein the semiconductor layer includes:
a photodiode;
a first transfer transistor that transfers electric charge from the photodiode to a first charge storage portion; and
a second transfer transistor that transfers electric charge from the photodiode to a second charge storage portion,





wherein the wiring layer has at least one layer including a reflective member,      and
wherein the reflective member is disposed to overlap with the photodiode in a plan view.
13. The light receiving element according to claim wherein the photodiode is disposed between the first transfer transistor and the second transfer transistor in a cross-sectional view.
14. The light receiving element of claim 12, wherein the first and second transfer transistors are disposed directly under the on-chip lens.
15. The light receiving element of claim 12,
wherein the first and second charge storage portions are disposed directly under the on-chip lens.
16. The light receiving element according to
claim 12, wherein the semiconductor layer further includes:
a first additional capacitor;
a first switch transistor that connects the first additional capacitor to the first charge storage portion;
a second additional capacitor; and

a second switch transistor that connects the second additional capacitor to the second charge storage portion,

wherein the first additional capacitor and the second additional capacitor include a wiring capacitor of the wiring layer.
17. The light receiving element according to
claim 16, wherein the wiring layer includes a layer in which the reflective member is formed, and a layer in which the wiring capacitor is formed, and the wiring capacitor is formed in a layer farther from the semiconductor layer than the reflective member.
18. The light receiving element according to
claim 12, wherein the light blocking member includes two layers.
19. The light receiving element according to claim 12, further comprising: an interpixel light blocking film at a pixel boundary portion of the semiconductor layer.
1. A light receiving element comprising: 
an on-chip lens; 
a wiring layer; and 
a semiconductor layer disposed between the on-chip lens and the wiring layer,
wherein the semiconductor layer includes: 

a photodiode; 
a first transfer transistor that transfers electric charge from the photodiode to a first charge storage portion; 
a second transfer transistor that transfers electric charge from the photodiode to a second charge storage portion; and 
an interpixel separation portion that separates the semiconductor layer from semiconductor layers of adjacent pixels, for at least part of the semiconductor layer in a depth direction, 
wherein the wiring layer has at least one layer including a light blocking member, and 
wherein the light blocking member is disposed to overlap with the photodiode in a plan view.
12. The light receiving element            of claim 1, wherein the photodiode is disposed between the first transfer transistor and the second transfer transistor in a cross-sectional view.
10. The light receiving element of claim 1, wherein the first and second transfer transistors are disposed directly under the on-chip lens.
11. The light receiving element of claim 1, wherein the first and second charge storage portions are disposed directly under the on-chip lens.
3. The light receiving element according to claim 1, wherein the semiconductor layer further includes: 
a first additional capacitor; 
a first switch transistor that connects the first additional capacitor to the first charge storage portion; 
a second additional capacitor; and 
a second switch transistor that connects the second additional capacitor to the second charge storage portion.
4. The light receiving element according to claim 3, wherein the first additional capacitor and the second additional capacitor include a wiring capacitor of the wiring layer.
5. The light receiving element according to claim 4, wherein the wiring layer includes a layer in which the light blocking member is formed, and a layer in which the wiring capacitor is formed, and the wiring capacitor is formed in a layer farther from the semiconductor layer than the light blocking member.
6. The light receiving element according to claim 1, wherein the light blocking member includes two layers.
7. The light receiving element according to claim 1, further comprising: an interpixel light blocking film at a pixel boundary portion of the semiconductor layer.
8. The light receiving element according to claim 1, wherein a region of the semiconductor layer located above the photodiode is a moth-eye structure in which minute concavities and convexities are formed.
1. A light receiving element comprising: 
an on-chip lens; 

a wiring layer; and 
a semiconductor layer disposed between the on-chip lens and the wiring layer,
wherein the semiconductor layer includes: 
a photodiode; 
a first transfer transistor that transfers electric charge from the photodiode to a first charge storage portion; 
a second transfer transistor that transfers electric charge from the photodiode to a second charge storage portion; and 
an interpixel separation portion that separates the semiconductor layer from semiconductor layers of adjacent pixels, for at least part of the semiconductor layer in a depth direction, 
wherein the wiring layer has at least one layer including a light blocking member, and 
wherein the light blocking member is disposed to overlap with the photodiode in a plan view.

12. The light receiving element            of claim 1, wherein the photodiode is disposed between the first transfer transistor and the second transfer transistor in a cross-sectional view.
10. The light receiving element of claim 1, wherein the first and second transfer transistors are disposed directly under the on-chip lens.
11. The light receiving element of claim 1, wherein the first and second charge storage portions are disposed directly under the on-chip lens.
3. The light receiving element according to claim 1, wherein the semiconductor layer further includes: 
a first additional capacitor; 
a first switch transistor that connects the first additional capacitor to the first charge storage portion; 
a second additional capacitor; and 

a second switch transistor that connects the second additional capacitor to the second charge storage portion.
4. The light receiving element according to claim 3, wherein the first additional capacitor and the second additional capacitor include a wiring capacitor of the wiring layer.
5. The light receiving element according to claim 4, wherein the wiring layer includes a layer in which the light blocking member is formed, and a layer in which the wiring capacitor is formed, and the wiring capacitor is formed in a layer farther from the semiconductor layer than the light blocking member.
6. The light receiving element according to claim 1, wherein the light blocking member includes two layers.
7. The light receiving element according to claim 1, further comprising: an interpixel light blocking film at a pixel boundary portion of the semiconductor layer.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “the light blocking member includes two layers”.  There is insufficient antecedent basis for the limitation “the light blocking member” in the claim. For the purpose of compact prosecution, the examiner assumes “the reflective member includes two layers”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 9, 11, 12, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohkubo et al. (U.S. Patent No. 8,964,081).
Regarding to claim 1, Ohkubo teaches A light receiving element, comprising:
an on-chip lens (Fig. 6, element 66; column 7, line 9);
a wiring layer (Fig. 6, element 61/71; column 5, line 57; column 6, line 6); and
a semiconductor layer disposed between the on-chip lens and the wiring layer (Fig. 6, element 63; column 5, line 57),
wherein the semiconductor layer includes:
a photodiode (Fig. 6, element 51; column 6, line 7);
a first transfer transistor that transfers electric charge from the photodiode to a first charge storage portion (Fig. 6, element 52; column 5, lines 3-5); and
a second transfer transistor that transfers electric charge from the photodiode to a second charge storage portion (Fig. 6, element 53; column 5, lines 8-10),
wherein the wiring layer has at least one layer including a light blocking member (Fig. 6, element 71, metal wiring blocks light), and
wherein the light blocking member is disposed to overlap with the photodiode in a plan view (Fig. 6, light blocking member 71 is disposed to overlap with the photodiode 51 in a plan view).
Regarding to claim 3, Ohkubo teaches the first and second transfer transistors are disposed directly under the on-chip lens (Fig. 6, lens 66 extends beyond the PD region and covers the boundary around the PD, when the first and second transfer transistors are disposed, thus the first and second transfer transistors are disposed directly under the on-chip lens).
Regarding to claim 8, Ohkubo teaches the light blocking member includes two layers (Fig. 6, multiple wiring layers illustrated).
Regarding to claim 9, Ohkubo teaches an interpixel light blocking film at a pixel boundary portion of the semiconductor layer (Fig. 6, element 76; column 6, line 42).
Regarding to claim 11, Ohkubo teaches a trench disposed adjacent the photodiode in a cross-sectional view (Fig. 6, element 75).
Regarding to claim 12, Ohkubo teaches a light receiving element, comprising:
an on-chip lens (Fig. 6, element 66; column 7, line 9);
a wiring layer (Fig. 6, element 61/71; column 5, line 57; column 6, line 6); and
a semiconductor layer disposed between the on-chip lens and the wiring layer (Fig. 6, element 63; column 5, line 57),
wherein the semiconductor layer includes:
a photodiode (Fig. 6, element 51; column 6, line 7);
a first transfer transistor that transfers electric charge from the photodiode to a first charge storage portion (Fig. 6, element 52; column 5, lines 3-5); and
a second transfer transistor that transfers electric charge from the photodiode to a second charge storage portion (Fig. 6, element 53; column 5, lines 8-10),
wherein the wiring layer has at least one layer including a reflective member (Fig. 6, element 71, metal wiring reflects light), and
wherein the reflective member is disposed to overlap with the photodiode in a plan view (Fig. 6, reflective member 71 is disposed to overlap with the photodiode 51 in a plan view).
Regarding to claim 14, Ohkubo teaches the first and second transfer transistors are disposed directly under the on-chip lens (Fig. 6, lens 66 extends beyond the PD region and covers the boundary around the PD, when the first and second transfer transistors are disposed, thus the first and second transfer transistors are disposed directly under the on-chip lens).
Regarding to claim 18, insofar as the claim can be understood in view of the 112(b) rejection presented above, Ohkubo teaches the reflective member includes two layers (Fig. 6, multiple wiring layers illustrated).
Regarding to claim 19, Ohkubo teaches an interpixel light blocking film at a pixel boundary portion of the semiconductor layer (Fig. 6, element 76; column 6, line 42).
Regarding to claim 20, Ohkubo teaches a trench disposed adjacent the photodiode in a cross-sectional view (Fig. 6, element 75).
Claims 1-4, 8-9, 11-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (U.S. Patent Application Publication No. 2016/0211306).
Regarding to claim 1, Choi teaches a light receiving element (Fig. 2D, Fig. 8B), comprising:
an on-chip lens (Fig. 8B, element ML; [0147], line 1);
a wiring layer (Fig. 8B, element 300; [0142], line 1); and
a semiconductor layer disposed between the on-chip lens and the wiring layer (Fig. 8B, element 102; [0142], last line),
wherein the semiconductor layer includes:
a photodiode (Fig. 8B, element PD; [0140], line 6);
a first transfer transistor that transfers electric charge from the photodiode to a first charge storage portion (Fig. 8B, transistor include source SR, channel CH, drain DR, transfers electric charge from the photodiode PD to a first charge storage portion SD); and
a second transfer transistor that transfers electric charge from the photodiode to a second charge storage portion (Fig. 8B, transistor include SD, transfers electric charge from the photodiode to a second charge storage portion SD),
wherein the wiring layer has at least one layer including a light blocking member (Fig. 8B, element 320, metal wiring blocks light), and
wherein the light blocking member is disposed to overlap with the photodiode in a plan view (Fig. 8B, light blocking member 320 is disposed to overlap with the photodiode PD in a plan view).
Regarding to claim 2, Choi teaches the photodiode is disposed between the first transfer transistor and the second transfer transistor in a cross-sectional view (Figs. 8A-B).
Regarding to claim 3, Choi teaches the first and second transfer transistors are disposed directly under the on-chip lens (Fig. 8B).
Regarding to claim 4, Choi teaches the first and second charge storage portions are disposed directly under the on-chip lens (Fig. 8B, the first charge storage portion SD/left and second charge storage portion SD/right are disposed directly under the on-chip lens ML).

Regarding to claim 8, Choi teaches the light blocking member includes two layers (Fig. 2D, multiple wiring layers illustrated).
Regarding to claim 9, Choi teaches an interpixel light blocking film at a pixel boundary portion of the semiconductor layer (Fig. 2D, element 250).
Regarding to claim 11, Choi teaches a trench disposed adjacent the photodiode in a cross-sectional view (Fig. 6, element 75).
Regarding to claim 12, Choi teaches a light receiving element (Fig. 2D, Fig. 8B), comprising:
an on-chip lens (Fig. 8B, element ML; [0147], line 1);
a wiring layer (Fig. 8B, element 300; [0142], line 1); and
a semiconductor layer disposed between the on-chip lens and the wiring layer (Fig. 8B, element 102; [0142], last line),
wherein the semiconductor layer includes:
a photodiode (Fig. 8B, element PD; [0140], line 6);
a first transfer transistor that transfers electric charge from the photodiode to a first charge storage portion (Fig. 8B, transistor include source SR, channel CH, drain DR, transfers electric charge from the photodiode PD to a first charge storage portion SD); and
a second transfer transistor that transfers electric charge from the photodiode to a second charge storage portion (Fig. 8B, transistor include SD, transfers electric charge from the photodiode to a second charge storage portion SD),
wherein the wiring layer has at least one layer including a reflective member (Fig. 8B, element 320, [0102], lines 9-10), and
wherein the reflective member is disposed to overlap with the photodiode in a plan view (Fig. 8B, reflective member 320 is disposed to overlap with the photodiode PD in a plan view).
Regarding to claim 13, Choi teaches the photodiode is disposed between the first transfer transistor and the second transfer transistor in a cross-sectional view (Figs. 8A-B).
Regarding to claim 14, Choi teaches the first and second transfer transistors are disposed directly under the on-chip lens (Fig. 8B).
Regarding to claim 15, Choi teaches the first and second charge storage portions are disposed directly under the on-chip lens (Fig. 8B, the first charge storage portion SD/left and second charge storage portion SD/right are disposed directly under the on-chip lens ML).

Regarding to claim 18, Choi teaches the light blocking member includes two layers (Fig. 2D, multiple wiring layers illustrated).
Regarding to claim 19, Choi teaches an interpixel light blocking film at a pixel boundary portion of the semiconductor layer (Fig. 2D, element 250).
Regarding to claim 20, Choi teaches a trench disposed adjacent the photodiode in a cross-sectional view (Fig. 6, element 75).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. Patent Application Publication No. 2016/0211306), as applied to claim 1 above, in view of Adkisson et al. (U.S. Patent No. 8,299,554).
Regarding to claim 10, Choi does not disclose a region of the semiconductor layer located above the photodiode is a moth-eye structure in which minute concavities and convexities are formed. Adkisson discloses a region of the semiconductor layer located above the photodiode is a moth-eye structure in which minute concavities and convexities are formed (Fig. 1, element 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi in view of Adkisson to configure a region of the semiconductor layer located above the photodiode to be a moth-eye structure in which minute concavities and convexities are formed, in order to enhance focus, thus to increase light efficiency.
Allowable Subject Matter
Claims 5-6 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and a Terminal Disclaimer is filed. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 5, the prior art fails to anticipate or render obvious the claimed limitations including “the semiconductor layer further includes: a first additional capacitor; a first switch transistor that connects the first additional capacitor to the first charge storage portion; a second additional capacitor; and a second switch transistor that connects the second additional capacitor to the second charge storage portion” in combination with the limitations recited in claim 1.
Regarding to claim 16, the prior art fails to anticipate or render obvious the claimed limitations including “the semiconductor layer further includes: a first additional capacitor; a first switch transistor that connects the first additional capacitor to the first charge storage portion; a second additional capacitor; and a second switch transistor that connects the second additional capacitor to the second charge storage portion, wherein the first additional capacitor and the second additional capacitor include a wiring capacitor of the wiring layer” in combination with the limitations recited in claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828